                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION



ERIC WOODS,

            Petitioner,                    Case No. 06-13741

      v.                                   HON. GEORGE CARAM STEEH

KENNETH T. MCKEE,
Warden,

         Respondent.
________________________/

                ORDER DENYING PETITIONER’S MOTION
                FOR RELIEF FROM JUDGMENT (DOC. 38)

      Before the court is Petitioner’s motion for relief from judgment.

Petitioner is a state prisoner who filed a petition for writ of habeas corpus in

2006. On March 24, 2009, the court entered an opinion and order denying

the habeas petition. Approximately six years later, Petitioner filed a motion

for relief from judgment pursuant to Federal Rule of Civil Procedure 60(b)(4).

The court denied the motion as untimely. Doc. 26. The Sixth Circuit denied

a certificate of appealability, finding that “Woods’s motion for relief from

judgment was not filed within a reasonable time.” Doc. 35.




                                     -1-
      Petitioner filed a second motion pursuant to Rule 60(b)(4) on March

11, 2016. Doc. 36. The court construed the motion as a successive § 2254

motion and transferred it to the Sixth Circuit. Doc. 37. The Sixth Circuit

dismissed the matter based upon Petitioner’s failure to prosecute.

      The motion before the court is Petitioner’s third attempt to seek relief

pursuant to Rule 60(b)(4). As the court and Sixth Circuit have previously

ruled, Petitioner’s motion is untimely. The court is bound by these previous

decisions and must deny Petitioner’s motion on this basis alone.

      Further, Petitioner has not set forth appropriate grounds for relief under

Rule 60(b)(4). Rule 60(b)(4) permits the court to vacate a judgment that is

void. “A judgment is void under 60(b)(4) ‘if the court that rendered it lacked

jurisdiction of the subject matter, or of the parties, or if it acted in a manner

inconsistent with due process of law.’” Antoine v. Atlas Turner, Inc., 66 F.3d

105, 108 (6th Cir. 1995) (citation omitted). Petitioner has not shown that this

court lacked jurisdiction over his habeas petition or over the parties, or that

the court acted inconsistent with due process. Although Petitioner argues

that this court acted outside its legal authority by enforcing a void state court

judgment, Petitioner provides no legitimate argument that the state court

judgment was void.      Moreover, this argument was previously raised by

Petitioner and rejected by the court. See Doc. 37.

                                      -2-
                                        ORDER

     For the foregoing reasons, IT IS HERBY ORDERED that Petitioner’s

motion pursuant to Fed. R. Civ. P. 60(b)(4) (Doc. 38) is DENIED.


Dated: February 21, 2019

                                         s/George Caram Steeh
                                         GEORGE CARAM STEEH
                                         UNITED STATES DISTRICT JUDGE



                               CERTIFICATE OF SERVICE

               Copies of this Order were served upon attorneys of record on
               February 21, 2019, by electronic and/or ordinary mail and also
                 on Eric Woods #342158, Chippewa Correctional Facility,
                            4269 W. M-80, Kincheloe, MI 49784.

                                     s/Barbara Radke
                                       Deputy Clerk




                                           -3-
